Date Signed:
March 12, 2020




                 IN THE UNITED STATES BANKRUPTCY COURT

                        FOR THE DISTRICT OF HAWAII

In re:                                     CASE NO. 19-00742
                                           (Chapter 13)
NEWTON KARL HANALEI AKIONA
and SHARON KAHALAOMAPUANA                  ORDER GRANTING EX PARTE
LITTLEJOHN-AKIONA,                         MOTION FOR LEAVE TO FILE
                                           SURRESPONSE
                    Debtors.




                  ORDER GRANTING EX PARTE
             MOTION FOR LEAVE TO FILE SURRESPONSE

            Upon consideration of Creditor ASCENDIUM EDUCATION

SOLUTIONS, INC.’s Ex Parte Motion for Leave to File Surresponse filed March

11, 2020 (“Motion”), the Declaration of Ross Uehara-Tilton, attachments and

exhibits, and records and files in this case, IT IS HEREBY ORDERED AS

FOLLOWS:

            1.      The Motion is GRANTED.

495607




  U.S. Bankruptcy Court - Hawaii #19-00742 Dkt # 77 Filed 03/12/20 Page 1 of 2
            2.     Notice and hearing are waived.

            3.     Creditor ASCENDIUM EDUCATION SOLUTIONS, INC. is

granted leave to file a surresponse to the Debtors’ Objection to Claim No. 1.

            4.     The surresponse shall be filed by March 13, 2020.



                                  END OF ORDER




                                        -2-



 U.S. Bankruptcy Court - Hawaii #19-00742 Dkt # 77 Filed 03/12/20 Page 2 of 2
